Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8-10 are finally rejected under 35 U.S.C. 103 as being unpatentable over Bredow et al. (5,154,335) in view of Clark (1,567,991). Bredow et al. disclose a dispenser device (10) comprising a shell (31) having an inner volume, an aperture (70) extending through the shell to the inner volume, a strip (22) of a plurality of electrodes arranged in a pattern within the inner volume of the shell, the strip having an end extending through the aperture and out of the shell, and wherein pulling the end of the strip moves the plurality of electrodes according to the pattern. Bredow et al. do not show a plurality of indicators to determine an amount of content removed from the dispenser device. However, Clark disclose a dispenser device (3) including a plurality of indicators (graduations, see page 2, lines 5-15) to determine an amount of content removed from the dispenser device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Bredow et al. with indicators in the manner of Clark as claimed, as such a modification would predictably provide an included manner of measuring the removed content. 
As to claim 2, Bredow et al. disclose a hub (121). 
As to claim 3, Bredow et al. disclose the plurality of electrodes extend circumferentially around the hub.
As to claims 4 and 5, Bredow et al. disclose a cap (80, Figure 1; 90, Figure 4 or 194, Figure 6) attached to the shell over the aperture, with Bredow et al. further disclosing the cap being vapor proof (see column 4, lines 49-53).  
As to claim 8, Bredow et al. disclose at least a portion of the shell being circular. 
As to claim 9, Bredow et al. disclose the shell comprising two portions. 
As to claim 10, Bredow et al. disclose a rectangular shape (see column 8, lines 29-32). 

Claims 1 and 9-10 are finally rejected under 35 U.S.C. 103 as being unpatentable over Coggins et al. (8,882,347) in view of Clark (1,567,991). Coggins et al. disclose a dispenser device (100) comprising a shell (10) having an inner volume, an aperture (at lower end of 12) extending through the shell to the inner volume, a strip (3) of a plurality of electrodes arranged in a pattern within the inner volume of the shell, the strip having an end extending through the aperture and out of the shell, and wherein pulling the end of the strip moves the plurality of electrodes according to the pattern. Coggins et al. do not show a plurality of indicators to determine an amount of content removed from the dispenser device. However, Clark disclose a dispenser device (3) including a plurality of indicators (graduations, see page 2, lines 5-15) to determine an amount of content removed from the dispenser device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Coggins et al. with indicators in the manner of Clark as claimed, as such a modification would predictably provide an included manner of measuring the removed content. 
As to claim 9, Coggins et al. disclose the shell comprising two portions. 
As to claim 10, Coggins et al. disclose a rectangular shape (see Figure 1). 



Claim 7 is finally rejected under 35 U.S.C. 103 as being unpatentable over the art as applied against claim 1 further in view of Luciano (2010/0089937). The previously employed art does not disclose the shell being transparent. However, Luciano discloses a similar device comprising a transparent construction (see paragraph 0085). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the prior at previously employed with a transparent construction in the manner of Luciano as claimed, as such a modification would predictably allow exterior viewing by a user of the interior content.

Claim 11 is finally rejected under 35 U.S.C. 103 as being unpatentable over Coggins et al. as applied against claim 1 further in view of DE 4324468. Coggins et al. do not disclose the plurality of electrodes disposed in a Z-fold arrangement. However, DE 4324468 disclose a similar strip plurality disposed in a Z-fold arrangement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the strips of Coggins et al. disposed in a Z-fold arrangement in the manner disclosed by DE 4324468 as claimed, as such a modification would predictably provide a stacked continuous strip arrangement to optimize storage and continuous dispensing. 

Applicant’s amendments and arguments with respect to claims 1-5 and 7-11 have been considered but are moot because the new grounds of rejection including Clark does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Employing a measuring scale on a packaging device is demonstrated by Clark. 

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                               

Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG